283 S.W.3d 315 (2009)
STATE of Missouri, Respondent,
v.
Ronnie D. McCLELLAN, Appellant.
No. ED 91390.
Missouri Court of Appeals, Eastern District, Division Two.
May 26, 2009.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Ronnie McClellan (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of two counts of robbery in the first degree, Section 569.020 RSMO (2000),[1] two counts of armed criminal action, Section 571.015, and two counts of kidnapping, Section 565.110. Appellant was sentenced to six terms of twenty-five years' imprisonment, to run concurrently. Appellant raises two points on appeal. Appellant argues the trial court abused its discretion when: (1) it admitted the victims' in and out of court identifications of Appellant in that the identifications were so unduly suggestive as to create a substantial likelihood of misidentification and render the identifications unreliable; and (2) it permitted the State to ask the venire panel whether it would require physical evidence in order to convict Appellant.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.